Citation Nr: 0620817	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-17 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for dental bone loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran has reported active duty from December 1980 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran has a reported period of service of just over 20 
years.  Within three months of his separation, he filed his 
claims for service connection, four of which are the subject 
of this appeal.  Although several VA examinations were 
ordered, it appears only a select number of these were 
performed.  A general medical exam in October 2001 appears 
incomplete, as few relevant findings are noted.  Regarding 
hemorrhoids, a separate October 2001 intestines examination 
references a rectal examination finding a small skin tag and 
no external hemorrhoids.  However, it does not note the 
presence or absence of internal hemorrhoids, which is what 
the veteran describes as his problem.  With respect to the 
disorders of sinusitis, varicose veins, and dental loss, no 
examination has been conducted, and the general medical exam 
fails to note any relevant results on these issues, positive 
or negative.  An examination with specific findings regarding 
each of these disorders would be instructive in the 
disposition of this case.  

During his hearing before the undersigned, the veteran 
reported treatment at the VA Medical Center in West Palm 
Beach, Florida.  The VA records currently in the file appear 
to be from other facilities.  A request should be made for 
records from that facility, from February 2001 to the 
present.  Also, because the veteran receives regular 
treatment from the Viera VA Outpatient Clinic, while the 
claims are being remanded for the reasons above, up to date 
records (from September 2003 forward) should be retrieved.  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claims for service connection, as well as 
of the rating criteria by which 
disabilities granted service connection 
will be evaluated and how the effective 
dates will be assigned.  Notify him of 
information and evidence that VA would 
seek to provide and information and 
evidence that he was expected to provide.  
Ask the veteran to "provide any evidence 
in his possession that pertains to the 
claim."

2.  Obtain VA treatment records from the 
West Palm Beach VA Medical Center, from 
February 2001 to the present, and the 
Viera VA Outpatient Clinic, from September 
2003 to the present.

3.  Schedule the veteran for VA 
examination(s) to determine the nature and 
etiology of any disorder diagnosed 
referable to the sinuses, hemorrhoids, 
varicose veins, and dental bone loss.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination and reviewed.  For each 
disorder found, the examiner is asked to 
render an opinion as to whether it is at 
least as likely as not (probability of 
fifty percent or more) that the disorder 
began in, or otherwise is causally related 
to, the veteran's 20 years of service.  
Specific attention is invited to the 
service medical records.

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


